DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/05/2021. As directed by the amendment: claims 1-28 have been amended.  Thus, claims 1-28 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 10, filed 07/05/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant’s amendments to the claims overcomes the informalities noted by the Office. The claim objections of claims 6, 20, and 28 have been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 07/05/2021, with respect to 112(b) rejections have been fully considered and are persuasive. The applicant’s amendments to remove indefinite claim language from the claims and to clarify structural elements have overcome the 112(b) rejections.  The 112(b) rejections of claims 1-28 have been withdrawn. 
Applicant's arguments, see pages 11-14 filed 07/05/2021 have been fully considered but they are not persuasive. The applicant argues that the variant embodiment shown in Figures 11A-D of Spenciner (US 20160157851 A1) does not show a twisted loop as the configuration is not maintained and is only a temporary state, therefore the embodiment of Spenciner does not teach a “twisted loop”. The Office respectfully disagrees with the applicant’s arguments, because the “twisted loop” of the applicant’s invention starts as non-twisted loop and then is twisted by the surgeon (see Figs. 2-3 of applicant’s drawings) and this twisted loop does not become permanent even if the surgeon creates a knot to provide fixture. This is because even then there is nothing preventing the loop from becoming 
Applicant's arguments, see pages 14-16, filed 07/05/2021 have been fully considered but they are not persuasive. The applicant argues that Oren does not teach a slot that provides a knot-free fixation of the suture thread in the slot because the implant is used with a closed loop and since there is “minimal strain” the fixation of the suture loop in the slot of Oren is not desired. The Office respectfully disagrees with the applicant’s arguments as Oren as the tension of the tissue on the suture loop will also maintain the insert, and thus will also tension and keep the suture in place to function as a tissue anchor, otherwise the device as disclosed in Oren would not function. In addition the applicant argues that Oren cannot be combined with Spenciner as Oren utilizes a closed loop suture while Spenciner utilizes a normal suture. However as shown in the applicant’s figures, particularly the zoomed in portion of Fig. 12, the applicant’s suture is wound around the slot in a way that resemble a closed suture loop, therefore the suture being fixed without a knot. Thus, a closed suture loop and a suture are analogous structures and that explicit use of a closed suture loop in Oren does not prevent the use of a suture. For the above reasons, the Office will maintain the 103 rejections of claims 20-21 and 23-27 over Spenciner in view of Oren. 
Claim Objections
Claims 1-28 are objected to because of the following informalities:
The applicant interchangeably utilizes “the” and “said” throughout the claims, the claims should only recite one or the other, for example replacing all instances of “said” with “the” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9, 11 – 12, 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner (US 20160157851 A1), herein referenced to as “Spenciner” in view of Norton et al (US 20120059417 A1), herein referenced to as “Norton”.
In regards to claim 1, an embodiment of Spenciner discloses: a medical implant (see Fig. 4, [0067]), comprising at least a first cortical fixation device 100’ (see Fig. 4, [0067]) for fixing a ligament or tendon graft (see [0003], [0004], and [0070]) in a desired position, wherein said first cortical fixation device 100’ comprises a body 10 (see Fig. 4, [0067]) having a front side 10b (see Fig. 4, [0067]) and a rear side 10a (see Fig. 4, [0067]), which rear side 10a faces away from the front side 10b (see Fig. 4, the sides are on opposite sides of the body 10), and wherein said body 10 comprises a first 24b (see Fig. 4, [0067]) and an adjacent second 24c (see Fig. 4, [0067]) through-hole, which through-holes 24b, 24c extend from the front side 10b to the rear side 10a of said body 10, wherein the medical implant (see Fig. 4) further comprises a first suture thread 50 (see Fig. 4, [0067]) extending through the through-holes 24b, 24c and comprising a loop 60b (see Fig. 4. [0067]) and a non-twisted loop 60a (see Fig. 4, [0067]) on the front side 10b of the body 10, and a sliding knot 52 (see Fig. 4, [0067]) on the rear side 10a of the body 10.  This embodiment of Spenciner does not explicitly disclose:  the loop is a twisted 
However, a variant embodiment of Spenciner teaches: a first cortical fixation device 300 (see Figs. 11A – D), with a body 210 (see Figs. 11A – 11D). This variant embodiment of Spenciner further teaches: comprising a twisted loop 250m (see Fig. 11A, [0095], see response to arguments above, that 250m is indeed a twisted loop). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Spenciner to incorporate the teachings of another embodiment of Spenciner and have the loop be a twisted loop. Motivation for such can be found in Spenciner as twisted loop can aid in the securement of the suture onto the body of the device by helping the suture anchor against the body (see [0095] – [0096]). 
Additionally, Norton teaches in a similar field of invention: a medical implant (see Fig. 15E – 15F), a first cortical fixation device 60 (see Fig. 15E – 15F), a first suture strand 46 (see Fig. 15E – 15F), and a sliding knot 73 (see Fig. 15F). Norton further teaches: and wherein the medical implant (see Fig. 15E – 15F) comprises a second suture thread 70 (see Fig. 15E – 15F, [0061]) extending through the sliding knot 73 (see Fig. 15F, the suture thread is going through the knot 73). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner to incorporate the teachings of Norton and have a medical implant that further comprises a second suture thread extending through the sliding knot. Motivation for such can be found in Norton as this second suture can be used to tighten the suture around the soft tissue further tightened and fixing the soft tissue to the bone (see [0061]). 
In regards to claim 2, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner and 52 is configured to slide in a direction (see [0068]) pointing towards the rear side 10a of the cortical fixation device for tightening said twisted loop 250m (Spenciner variant) and said non-twisted loop 60a (with Spenciner combined, with the twisted loop replacing 60b, by moving the sliding knot 52 down towards 10a, the loops on the other side of the body are tightened, see [0068] and [0069]), wherein optionally the second suture thread 70 (Norton) is configured to bring the sliding knot 52 away from the cortical fixation device 10 so as to loosen the twisted 250m and non-twisted loop 60a (this limitation is optional and thus not required).
In regards to claim 3, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein the first suture thread 50 comprises a first 54t (see Fig. 4, [0067] and [0068]) and a second free end 55t (see Fig. 4, [0067] and [0068]), wherein the free ends 54t, 55t are threaded through the two through-holes 24b, 24c such that the first suture thread 50 forms said twisted loop 250m and said non-twisted loop 60a on the front side 10b of the body 10 (see [0067] and [0068], with the combination of the embodiments of Spenciner, the suture can be threaded through to take to form the two different types of loops).  
In regards to claim 4, the combination of Spenciner and Norton teaches: the medical implant according to claim 3, see 103 rejection above. Spenciner further teaches: wherein the first suture thread 50 (see additionally Figs. 3A – 3E) comprises a sliding knot 50m (see Figs. 3A – 3E, [0063]) on the rear side 10a of the body 10, wherein the sliding knot 50m comprising a Lark’s head 50c (see Figs. 3D – 3E, [0063]) which comprises two adjacent loops 57, 59 (see Fig. 3C, [0063]) through which said free ends 54t, 55t extend.
In regards to claim 5, the combination of Spenciner and Norton teaches: the medical implant according to claim 4, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein the second suture thread 70 (Norton) extends through the two adjacent loops 57, 59 (Spenciner) of the Lark’s head 50c such that the second suture thread 70 forms a loop 70 (in Norton it is shown that 70 is a loop and that combination of Spenciner and Norton would result in 70 fitting through the Lark’s head knot).
In regards to claim 9, the combination of Spenciner and Norton teaches: the medical implant according to claim 3, see 103 rejection above. The first embodiment of Spenciner is further silent to: a first loop on the rear side of the body…a second loop on the rear side of the body. The variant embodiment of Spenciner further teaches: wherein the first free end 254t (see Figs. 11C – 11D) of the first suture thread 250 (see Figs. 11C – 11D) is passed through the first through-hole 24b so that the first suture thread 250 comprises a first loop 263 (see Figs. 11C – 11D) on the rear side 210a (see Figs. 11C – 11D) of the body 210, and wherein the second free end 255t (see Figs. 11C – 11D) of the first suture thread 250 is passed through the second through-hole 24c so that the first suture thread 250 comprises a second loop (see annotated Fig. 11D below) on the rear side 210a of the body 210. 

    PNG
    media_image1.png
    592
    776
    media_image1.png
    Greyscale

 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Spenciner to incorporate the teachings of another embodiment of Spenciner and have a medical device with a first and second loop on the rear side of the body. Motivation for such can be found in Spenciner as these additional loops can be utilized in conjunction with the knot to control the lengths of the loops on the front side of the device (see [0095] and [0096]).	
In regards to claim 11, the combination of Spenciner and Norton teaches: the medical implant according to claim 9, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein for shortening a length (the overall length of loop itself) of the twisted loop 250m (as combined to replace 60b in Fig. 4) as well as a length (the overall length of the loop itself) of 60a, the first and the second loop 263, (see annotated Fig. 11D above) each comprise a section (as combined above, the loops are apart from the sliding knot),  extending from said sliding knot 52, such that, when these sections are pulled away from the rear side 10a said lengths decrease (as combined, when the loops are pulled on the rear side are pulled, the loops on the front have their lengths decrease).
In regards to claim 12, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein for increasing the length of the twisted loop 250m (Spenciner) and the length of the non-twisted loop 60a (Spenciner), a first and second free end (see annotated Fig. 15F of Norton below) of the second suture thread 70 are configured to be pulled away from the rear side in order to pull said sliding knot away from the rear side such that said lengths are increased. 

    PNG
    media_image2.png
    526
    742
    media_image2.png
    Greyscale


In regards to claim 14, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further discloses: wherein the body 10 is formed as an elongated plate (see Fig. 4) that extends along a longitudinal axis (see annotated Fig. 4 below), wherein said through-holes 24b, 24c are arranged side by side in the direction (as can be seen below in the annotated Fig. 4, 24b and 24c are next to each other) of said longitudinal axis (see annotated Fig. 4 below). 

    PNG
    media_image3.png
    581
    823
    media_image3.png
    Greyscale

In regards to claim 16, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further teaches: wherein the two throughout holes 24b, 24c are inner through holes 24b, 24c, wherein said body 10 comprises two outer through-holes 24a, 24d (see Fig. 4), wherein each outer through-hole 24a, 24d extends from the front side 10b to the rear side 10a, and wherein said outer through-holes 24a, 24d face each other in the direction of the longitudinal axis (see annotated Fig. 4 below claim 14), wherein the two inner through-holes 24b, 24c are arranged between the two outer through-holes 24a, 24d. 
In regards to claim 17, the combination of Spenciner and Norton teaches: the medical implant according to claim 16, see 103 rejection above. The previous embodiments of Spenciner and Norton is silent to: wherein the inner diameter of the inner through-holes is larger than the inner diameter of the outer through-holes. 
610 (see Fig. 15B) with two inner through-holes 624b, 624c (see Fig. 15B) and two outer through-holes 624a, 624d (see Fig. 15b). This variant embodiment of Spenciner further teaches: wherein the inner diameter of the inner through-holes 624b, 624c (see Fig. 15B, [0109]) is larger than the inner diameter of the outer through-holes 624a, 624d (see Fig. 15B, [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Norton to incorporate the teachings of a variant embodiment of Spenciner and have a body with inner through-holes with a larger inner diameter than the inner diameter of outer through-holes. Motivation for such can be found in Spenciner as  the differently sized through-holes would allow the use of different thickness sutures to allow a surgeon to distinguish between the suture strands used for the implementation of the device (see [0109] and [0110]). 
In regards to claim 18, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further teaches: wherein the body 10 is formed out of a metal (see [0062]) and/or synthetic material (see [0062]), wherein said metal is one of: titanium alloy  (see [0062]), stainless steel  (see [0062]), cobalt-chrome alloy, nickel-titanium alloy, and wherein said synthetic material is one of: biocompatible synthetic material (see [0062]), particularly a high strength biocompatible synthetic material  (see [0062]), polyether ether ketone (see [0062]), ultra-high-molecular-weight polyethylene (UHMWPE), poly(tetrafluoroethylene). 
In regards to claim 19, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein the twisted loop 250m and the non-twisted loop 60a are connected to said tendon ligament graft 702 (see Fig. 16A – 16C, [0113]) which extends through said twisted 250m and the non-twisted loop 60a. 
Claims 6 – 7, 10, 13, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Norton as applied to claim 1 above, and further in view of Oren et al (US 20120180291 A1), herein referenced to as “Oren”.
In regards to claim 6, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton does not explicitly teach: wherein the front side of the body comprises a slot for receiving the first suture thread for providing a knot-free fixation of the first suture thread to the body, which slot extends from the first through-hole to the second through-hole. 
However, Oren teaches in a similar field of invention a tissue anchor with a body 10 (see Fig. 4A – 5), a first suture strand 30 (see Fig. 5), a first and second through-hole (see annotated Fig. 4B), and a front side of the body 20. Oren further teaches: wherein the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below) for receiving the first suture thread 30 for providing a knot-free fixation (see Fig. 7, there is only a loop and no knot on the front side of the body) of the first suture thread 30 in the slot (see annotated Fig. 4B below) wherein the slot (see annotated Fig. 4B below) extends from the first through-hole (see annotated Fig. 4B) to the second through-hole (see annotated Fig. 4B below). 

    PNG
    media_image4.png
    518
    468
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner and Norton to incorporate the teachings of Oren and have a body with a slot that extends from the first through-hole to the second through-hole that provides knot-free fixation in the slot. Motivation for such can be found in Oren as the slot can provide a more confirming fit to the suture to rest upon the body (see [0024]).
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner, Norton, and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
20 comprises a recess 21 (see Fig. 4A and 5, [0024]) wherein an insert 40 (see Figs. 4A – 5, [0024]) is arranged in the recess 21, which insert 40 forms said slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 (see Fig. 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Norton to incorporate the teachings of Oren and have a body with a recess in which an inserts in forming a slot for receiving the first suture thread. Motivation for such can be found in Oren, as the combination of the insert and the slot can provide a compressing force on the suture allowing for stronger retention of the suture, (see [0024]).
In regards to claim 10, the combination of Spenciner and Norton teaches: the medical implant according to claim 9, see 103 rejection above. The combination of Spenciner, Norton, and Oren further teaches: wherein for providing a knot-free fixation of the first suture thread 50, the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 50 for providing knot-free fixation of the first suture thread 50 in the slot (see annotated Fig. 4B below claim 6), wherein the slot (see annotated Fig. 4B below claim 6) extends from the first through-hole 24b to the second through-hole 24c, wherein the first free end 54t further extends through the second through-hole 24c so that a first portion (portion of suture going through body 10) of the first suture thread 50 is embedded in the slot (see annotated Fig. 4B below claim 6), wherein the second free end 55t further extends through the first through-hole 24b so that a second portion (portion of suture going through the body 10) of the first suture thread 50 is embedded in said slot (see annotated Fig. 4B below claim 6) so that the two portions extend along each other from opposite directions are clamped in said slot (see annotated Fig. 4B below claim 6, and with the combination of Spenciner, this essentially forms the twisted loop 250m that modifies 60b of Fig. 4 of Spenciner). 
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner, Norton, and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
In regards to claim 13, the combination of Spenciner and Norton teaches: the medical implant according to claim 10, see 103 rejection above. The combination of Spenciner, Norton, and Oren further teaches: wherein for securing the twisted 250m and the non-twisted loop 60a, the free ends 54t, 55t of the first suture thread 50 are configured to be pulled away from the rear side 10a such that the first and the second loop on the rear side are tightened while the twisted and the non-twisted loop are secured with help of said portions (portions of suture going through body) are arranged in said slot (see annotated Fig. 4B below claim 6). 
The language, "the free ends of the first suture thread are configured to be pulled away from the rear side such that the first and the second loop on the rear side are tightened while the twisted and the non-twisted loop are secured with help of said portions," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination of Spenciner, Norton, and Oren meets the structural limitations of the claim, and is capable of having the free ends of the first suture thread pulled away from the rear side to tighten the loops for example by shortening the loops and tightening the knot. 
(see [0022] and [0023] anchor body and insert are made of the same material), such as polyether ether ketone, polyethylene, ultra-high-molecular-weight polyethylene (UHMWPE) (see [0022] and [0023] anchor body and insert are made of the same material), poly(propylene), poly(tetrafluoroethylene), poly(methyl methacrylate), ethylene-co-vinylacetate, poly(ether urethane), poly(ethylene terephthalate).
In regards to claim 28, the combination of Spenciner, Norton, and Oren teaches: a method for fixing a ligament or tendon graft 702 (Spenciner) in a different position, wherein the method uses a medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein a first suture thread 50 (Spenciner) is threaded to said through-holes 24b, 24c (Spenciner), and formed into a twisted loop 250m (Spenciner, see claim 1 above) and a non-twisted loop 60a (Spenciner, see claim 1 above) being arranged on the first side 10b (Spenciner) of the body 10 (Spenciner, see claim 1 above), wherein said twisted 250m (Spenciner) and non-twisted loop 60a (Spenciner) are looped around a section of said ligament or tendon graft 702 (Spenciner) to hold the latter and fix it to said bone (Spenciner, see Figs. 16F – 16G, [0112]), and wherein the first suture thread 50 (Spenciner, see claim 1 above) is tied to form a sliding knot 52 (Spenciner, see claim 1 above) on the rear side 10a (Spenciner) of the body 10 (Spenciner), and wherein a second suture thread 70 (Norton, see claim 1 above) is threaded though said sliding knot 52 (see claim 1 above) to allow loosening of the sliding knot 52 (the presence of the second suture in the sliding knot loosens it which allows loosening). 
The combination of Spenciner and Norton is silent to: and where two portions of said first suture thread are clamped within a slot for providing a knot-free fixation of the first suture thread in said slot.
10 (see Figs. 4A – 5), a first suture strand 30 (see Fig. 5), a first and second through-hole (see annotated Fig. 4B), and a front side of the body 20 (see Figs. 4A – 5). Oren further teaches: and wherein two portions (portions of suture going through body) of said first suture thread are clamped within a slot (see annotated Fig. 4B below claim 6) for providing a knot-free fixation of the first suture thread in said slot (see annotated Fig. 4B below claim 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner and Norton to incorporate the teachings of Oren and have a body with a slot that extends from the first through-hole to the second through-hole that provides knot-free fixation on the front side of the body. Motivation for such can be found in Oren as the slot can provide a more confirming fit to the suture to rest upon the body (see [0024]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Norton and Oren as applied to claim 6 above, and further in view of Bojarski et al (US 20030130694 A1), herein referenced to as “Bojarski”.
In regards to claim 8, the combination of Spenciner, Norton, and Oren teaches: the medical implant according to claim 6, see 103 rejection above. The combination of Spenciner, Norton, and Oren does not teach: wherein the slot (see annotated Fig. 4B below claim 6) comprises a structure comprising of a plurality of teeth, for securing the first suture thread. 
However, Bojarski teaches in a similar field of invention a cortical fixation device (see Fig. 15 – 17) with two through-holes 162a (see Fig. 16 – 17). Bojarski further teaches: comprises a structure 175a (see Figs. 15 – 17, [0094]) comprising a plurality of teeth 175a (see Figs. 15 – 17, that there are plurality of teeth), for securing the first suture thread. 
(see [0094]).
Claim 20 – 21 and 23 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Oren.
	In regards to claim 20, an embodiment of Spenciner discloses: a cortical fixation device 100’ (see Fig. 4, [0067]) for fixing a ligament or tendon graft (see [0003], [0004], and [0070]) in a desired position, comprising a body 10 (see Fig. 4, [0067]) having a front side 10b (see Fig. 4, [0067]) and a rear side 10a (see Fig. 4, [0067]), which rear side 10a faces away from the front side 10b (see Fig. 4, the sides are on opposite sides of the body 10), and wherein said body 10 comprises a first 24b (see Fig. 4, [0067]) and an adjacent second 24c (see Fig. 4, [0067]) through-hole, which through-holes 24b, 24c extend from the front side 10b to the rear side 10a of said body 10. Spenciner does not explicitly disclose: wherein the front side of the body comprises a slot for receiving a suture thread for providing a knot-free fixation of the suture thread to the body, which slot extends from the first through-hole to the second through-hole. 
	However Oren teaches in a similar field of invention: wherein the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 for providing a knot-free fixation (see Fig. 7, there is only a loop and no knot on the front side of the body) of the first suture thread 30 in the slot (see annotated Fig. 4B below claim 6), wherein the slot (see annotated Fig. 4B below claim 6) extends from the first through-hole (see annotated Fig. 4B below claim 6) to the second through-hole (see annotated Fig. 4B below claim 6). 
(see [0024]).
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
In regards to claim 21, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 20, see 103 rejection above. Oren further teaches: wherein the front side 20 comprises a recess 21 (see Fig. 4A and 5, [0024]) wherein an insert 40 (see Figs. 4A – 5, [0024]) is arranged in the recess 21, which insert 40 forms said slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 (see Fig. 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Oren to incorporate the teachings of Oren and have a body with a recess in which an inserts in forming a slot for receiving the first suture thread. Motivation for such can be found in Oren, as the combination of the insert and the slot can provide a compressing force on the suture allowing for stronger retention of the suture, (see [0024]).
In regards to claim 23, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the body 10 (see Fig. 4) that extends along a longitudinal axis (see annotated Fig. 4 below claim 14), wherein said through-holes 24b, 24c are arranged side by side in the direction (as can be seen below in the annotated Fig. 4, 24b and 24c are next to each other) of said longitudinal axis (see annotated Fig. 4 below claim 14). 
	In regards to claim 24, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 21, see 103 rejection above. Oren further teaches: wherein the insert 40 is formed out of a synthetic material (see [0022] and [0023] anchor body and insert are made of the same material). 
In regards to claim 25, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the two throughout holes 24b, 24c are inner through holes 24b, 24c, wherein said body 10 comprises two outer through-holes 24a, 24d (see Fig. 4), wherein each outer through-hole 24a, 24d extends from the front side 10b to the rear side 10a, and wherein said outer through-holes 24a, 24d face each other in the direction of the longitudinal axis (see annotated Fig. 4 below claim 14), wherein the two inner through-holes 24b, 24c are arranged between the two outer through-holes 24a, 24d. 
In regards to claim 26, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 25, see 103 rejection above. The combination of Spenciner and Oren does not teach: wherein the inner diameter of the inner through-holes is larger than the inner diameter of the outer through-holes. 
However, another variant embodiment of Spenciner teaches: a body 610 (see Fig. 15B) with two inner through-holes 624b, 624c (see Fig. 15B) and two outer through-holes 624a, 624d (see Fig. 15b). This variant embodiment of Spenciner further teaches: wherein the inner diameter of the inner through-holes 624b, 624c (see Fig. 15B, [0109]) is larger than the inner diameter of the outer through-holes 624a, 624d (see Fig. 15B, [0109]).
(see [0109] and [0110]). 
	In regards to claim 27, the combination of Spenciner and Oren teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the body 10 is formed out of a metal (see [0062]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view Oren as applied to claim 20 above, and further in view of Bojarski.
In regards to claim 22, Spenciner and Oren teaches: the cortical fixation device according to claim 20, see 103 rejection above. The combination of Spenciner and Oren does not teach: wherein the slot comprises a structure for enhancing friction, particularly a plurality of teeth, for securing said suture thread. 
However, Bojarski teaches in a similar field of invention a cortical fixation device (see Fig. 15 – 17) with two through-holes 162a (see Fig. 16 – 17). Bojarski further teaches: wherein the slot (see annotated Fig. 4B below claim 6) comprises a structure 175a (see Figs. 15 – 17, [0094]) for enhancing friction, particularly in the form of a plurality of teeth 175a (see Figs. 15 – 17, that there are plurality of teeth), for securing said suture thread 50. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Oren to incorporate the teachings of Bojarski and have a slot with a structure for enhancing friction in the form of a plurality of (see [0094]).
Conclusion
Applicant's amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771           

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771